per curiam:
Hoy atendemos una queja presentada en contra del Ledo. Carmelo Pestaña Segovia, a quien se le imputó una conducta contraria a los cánones del Código de Ética Profesional en el manejo de un caso ante una agencia administrativa. Por entender que la conducta del licen-ciado Pestaña Segovia en ese caso y durante este proceso disciplinario fue contraria a lo que prescribe nuestro orde-namiento, lo suspendemos inmediata e indefinidamente del ejercicio de la abogacía y la notaría.
I
El licenciado Pestaña Segovia fue admitido al ejercicio de la abogacía el 13 de enero de 1973 y a la notaría el 20 de octubre de 1982. La queja que da origen a este procedi-miento disciplinario fue presentada por el Sr. Luis A. Me-léndez Sáez (quejoso) el 4 de enero de 2010. En síntesis, el quejoso alegó que contrató los servicios del licenciado Pes-taña Segovia para que lo representara en un caso en la antigua Administración de Reglamentos y Permisos (ARPe) de Humacao y en una vista administrativa ante la Junta Apelativa de ARPe en San Juan (Junta).
El quejoso expresó que el licenciado Pestaña Segovia le cobró $500 por adelantado y que solamente envió una carta a la Junta. Además, argüyó que intentó comunicarse con el letrado, pero que este no contestaba sus mensajes y llama-das ni le mantenía informado sobre lo que acontecía en el caso. Ante ese cuadro, el quejoso alegó que se comunicó con *489la Junta y allí se le indicó que el licenciado Pestaña Segovia no notificó a varias partes interesadas (la Junta de Pla-nificación, la Sra. Noemí García o sus herederos y el Sr. Alejandro Bermúdez a través de su representante legal) ni cumplió con el término concedido para que procediera a llevar a cabo esas notificaciones, por lo que la Junta había tomado la decisión de archivar el caso.
Cuando finalmente el quejoso logró comunicarse con el licenciado Pestaña Segovia en el mes de octubre de 2009, este último le indicó que le devolvería los honorarios adelantados. Sin embargo, el quejoso alegó que nunca re-cibió reembolso alguno.
El 28 de enero de 2010, la Subsecretaría de este Tribunal le solicitó al licenciado Pestaña Segovia, mediante correo certificado, que contestara la queja del quejoso. El licenciado Pestaña Segovia no compareció en el término provisto, por lo que la Subsecretaría le cursó una segunda notificación el 18 de marzo de 2010 en la que le solicitó nuevamente que contestara la queja. El 5 de abril de 2010 el licenciado Pes-taña Segovia presentó su contestación a la queja y aceptó que representó al quejoso en el caso en cuestión. También expresó que presentó una apelación ante la Junta, pero que falló en llevar a cabo las notificaciones requeridas. Informe final de la Procuradora General, pág. 2. El licenciado Pes-taña Segovia aceptó que esa fue la razón por la que el caso del quejoso prescribió y se archivó en apelación. Id. También indicó que estaba dispuesto a devolverle al quejoso los hono-rarios que le habían sido pagados, independientemente de la acción que en su día se tomara en su contra. Id., pág. 3. El licenciado Pestaña Segovia reiteró esto último en una mo-ción informativa que presentó el 10 de noviembre de 2010.
El 15 de abril de 2010 la Oficina de la Procuradora General (Procuradora General) envió al licenciado Pestaña Segovia un primer requerimiento de información en el que le solicitó varios documentos. El licenciado Pestaña Segovia no contestó esa solicitud, por lo que la Procuradora *490General procedió a enviarle un segundo requerimiento el 23 de junio de 2010, el cual tampoco contestó. El 15 de septiembre de 2010 la Procuradora General nos informó sobre los incumplimientos del licenciado Pestaña Segovia y nos solicitó que le ordenáramos cumplir con ellos.
Entonces, el 28 de septiembre de 2010 emitimos una Re-solución en la que le concedimos al licenciado Pestaña Segovia un término final de veinte días para que cumpliera con los requerimientos de la Procuradora General. En res-puesta, el licenciado Pestaña Segovia presentó una moción para que se le concediera un término adicional y así contes-tar los requerimientos, y El 28 de octubre de 2010 le conce-dimos un término final e improrrogable de diez días a esos fines. El 29 de octubre de 2010 la Procuradora General pre-sentó una segunda moción informativa en la que expresó que el licenciado Pestaña Segovia no había cumplido con nuestra orden de 28 de septiembre de 2010. Finalmente, el 10 de noviembre, el licenciado Pestaña Segovia presentó una moción informativa en la que escuetamente dio su ver-sión de los hechos de la queja.
Posteriormente, el 10 de diciembre de 2010 emitimos una Resolución en la que la que concedimos a la Procura-dora General un término de cuarenta días para presentar su informe. El 28 de enero de 2011 la Procuradora General presentó su informe parcial, en el que expresó que, a pesar de todos los trámites realizados para culminar el proceso de investigación, no había recibido comunicación alguna del licenciado Pestaña Segovia, por lo que no tenía todos los elementos necesarios para preparar un informe final.
El licenciado Pestaña Segovia presentó su contestación al informe de la Procuradora General e indicó que, me-diante su moción de 10 de noviembre de 2010, había con-testado la queja en cuestión, pero que aparentemente la Procuradora General no había recibido esa moción, por lo que le enviaba copia simultáneamente. El 18 de febrero de 2011 emitimos una Resolución en la que le concedimos un *491plazo final e improrrogable de veinte días al licenciado Pes-taña Segovia para que cumpliera con los requerimientos de información y documentos de la Procuradora General. En ese momento advertimos al licenciado Pestaña Segovia que el incumplimiento de nuestra orden conllevaría sanciones, incluyendo la posible suspensión del ejercicio de la abogacía. También concedimos a la Procuradora General un término de cuarenta días siguientes al recibo de la in-formación requerida al licenciado Pestaña Segovia para que nos sometiera su informe final.
Transcurridos más de dos años de nuestra orden, el 21 de marzo de 2013 la Procuradora General presentó una moción en la que nos informó que el licenciado Pestaña Segovia no había cumplido con nuestra Orden de 18 de febrero de 2011 y que por eso ella no podía cumplir con su deber de investigar la queja adecuadamente y presentar-nos su informe final. En respuesta a esa moción, el 25 de octubre de 2013 emitimos una Resolución en la que le con-cedimos al licenciado Pestaña Segovia un término de veinte días para que cumpliera con los requerimientos de la Procuradora General.
El 13 de noviembre de 2013 el licenciado Pestaña Segovia presentó una moción en la que indicó que ese mismo día se presentaría a la oficina de la Procuradora General para informarle sobre la queja. Así, emitimos una Resolu-ción el 23 de abril de 2014 en la que tomamos conocimiento de la moción del licenciado Pestaña Segovia y le concedi-mos un término de veinte días a la Procuradora General para que presentara su informe final.
El 25 de abril de 2014, la Procuradora General presentó su informe final, en el que concluyó que la conducta del licenciado Pestaña Segovia podría configurar violaciones a los Cánones 9, 12, 18, 19, 20, 35 y 38 del Código de Ética Profesional, 4 LPRAAp. IX. El 19 de mayo de 2014 le con-cedimos al licenciado Pestaña Segovia un término de veinte días para que se expresara al respecto. En esa Re-*492solución le advertimos al licenciado Pestaña Segovia que, de no comparecer en el término provisto, se entendería que se allanaba a las recomendaciones formuladas en el in-forme de la Procuradora General. El 5 de noviembre de 2014 la Procuradora General presentó una moción infor-mativa en la que indicó que el licenciado Pestaña Segovia nunca compareció para expresarse sobre el informe final. Con ese trasfondo de los incidentes procesales de este caso, pasamos a resolver.
II
A. Este Tribunal tiene el poder inherente para discipli-nar a los miembros de la profesión legal que violen los cáno-nes del Código de Ética Profesional. In re Fontánez Fontánez, 181 DPR 407 (2011). Para encausar los procedimientos a esos fines, aprobamos la Regla 14 del Reglamento del Tribunal Supremo, 4 LPRA XXI-B, en donde establecimos los pasos específicos que deben seguirse en esos casos.
Así, una vez recibida una queja debidamente juramen-tada, la Secretaria envía copia al abogado para que se ex-prese al respecto. Tan pronto se recibe la contestación del abogado, se remite a la Procuradora General, junto con la queja, para que se exprese y haga las recomendaciones que estime pertinentes. Luego de recibida la recomendación de la Procuradora General, el Tribunal puede ordenar el ar-chivo de la queja, ordenar que se amplíe la investigación o someter el asunto a uno de sus integrantes para la deter-minación de causa, quien debe informar su determinación al Tribunal en pleno. Regla 14(e) del Reglamento del Tribunal Supremo, 4 LPRA Ap. IX. En esa etapa, este Foro puede “imponer las sanciones que correspondan sin necesi-dad de trámites ulteriores cuando surjan de la propia con-testación hechos que lo justifiquen”. (Énfasis nuestro). Id.
B. El Código de Ética Profesional recoge las nor-mas de conducta que rigen a los miembros de la profesión *493legal. El objetivo del código es promover el desempeño personal y profesional de los abogados “de acuerdo con los más altos principios de conducta decorosa para beneficio de la ciudadanía, de la profesión y de las instituciones de justi-cia del país”. In re Soto Charraire, 186 DPR 1019, 1027 (2012). Hemos reiterado en un sinnúmero de ocasiones que “incumplir los deberes que imponen la ley y el ordena-miento ético acarrea sanciones disciplinarias”. In re Irizarry Irizarry, 190 DPR 368, 374 (2014).
En lo pertinente a este caso, el Canon 9, supra, establece que los abogados deben “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. En ese sentido, hemos sido enfáticos en que “es la obligación de todo letrado responder diligente y oportunamente a los requerimientos y las órdenes de este Tribunal, particularmente aquellos relacionados con los procedimientos disciplinarios sobre su conducta profesional”. In re Irizarry Irizarry, supra, pág. 374. Cuando un abogado no cumple con nuestras órdenes, “demuestr[a] menosprecio hacia nuestra autoridad, infringiendo, de ese modo, las disposiciones del Canon 9”. Id. Lo anterior aplica igualmente a los requerimientos de la Procuradora General y acarrea las mismas sanciones que ignorar las órdenes de este Tribunal. In re García Ortiz, 187 DPR 507, 524 (2012).
En esa misma línea, “[e]l incumplimiento con nuestras órdenes y la indiferencia a nuestros apercibimientos sobre sanciones disciplinarias constituyen causa suficiente para la suspensión inmediata de los abogados”. In re Irizarry Irizarry, supra, pág. 375. Reiteramos que el deber de cumplir con nuestras órdenes en los procedimientos disciplinarios es independiente de los méritos de la queja presentada. Id. También hemos dejado claro que “la desatención a las órdenes de [...] una agencia administrativa en virtud del Canon 6 del Código de Etica Profesional, supra, constituye un grave insulto a su autoridad, en *494clara violación al mandato expreso del Canon 9, supra”. In re Valentín Custodio, 187 DPR 529, 542 (2012).
Por su parte, el Canon 12 del Código, supra, dis-pone en lo pertinente:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución.
Este canon requiere a todos los miembros de la profe-sión tramitar los casos con puntualidad y diligencia. In re De León Rodríguez, 190 DPR 378 (2014). Exige también a los abogados “desplegar todas las diligencias necesarias para asegurarse de que no se causen dilaciones indebidas en la tramitación y solución del caso”. In re Hernández González, 188 DPR 721, 727 (2013). Los deberes estableci-dos por este canon incluyen “la más estricta observancia a las órdenes judiciales”. In re Rivera Ramos, 178 DPR 651 663 (2010). Por eso, “[l]a continua desobediencia de las ór-denes del tribunal demuestra una grave infracción a los principios básicos de ética profesional que exigen el mayor respeto hacia los tribunales”. In re Rivera Ramos, supra, pág. 663.
Por otro lado, el Canon 18, supra, expresa que es deber de todo abogado “defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable”. Recientemente expresamos que los abogados incumplen con esa obligación cuando “ ‘no realiza [n] las gestiones que se le encomendaron de la forma adecuada y sin retrasos’. [...] [E]l deber de diligencia profesional es incompatible con la desidia, la despreocupación y la displicencia en el trámite de un caso”. In re Suárez Jiménez, 192 DPR 152, 160 (2014). Más aún, señalamos que desatender o abandonar *495un caso, permitir que expire el término prescriptivo o ju-risdiccional e incurrir en cualquier tipo de acción negli-gente que pueda conllevar o resulte en la desestimación de un caso es contrario a los principios del Canon 18, supra. íd.
En relación con la información provista al cliente, el Canon 19, supra, establece que “[e]l abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado”. Sobre esto, hemos expresado que “el deber ineludible de mantener informado al cliente de todo asunto importante que surge durante la tramitación de una causa, según dispuesto en el Canon 19, es un elemento imprescindible en la relación fiduciaria que existe entre el abogado y el cliente”. In re Muñoz, Morell, 182 DPR 738, 752 (2011). Por esta razón, no hay “ ‘información más importante para un cliente que conocer un dictamen adverso dictado en su contra’ ”. Íd., citando a In re García Muñoz, 170 DPR 780, 788 (2007).
El Canon 20, supra, establece el procedimiento que los abogados deben seguir cuando renuncian a la representación legal de un cliente. En lo pertinente a este caso, este canon dispone que al momento de la renuncia el abogado “debe reembolsar inmediatamente cualquier cantidad adeudada que le haya sido pagada en honorarios por servicios que no se han prestado”. íd.
El Canon 35, supra, dispone, en lo pertinente, que “ [1] a conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”. Esa obligación “aplica también al proceso investigativo dentro del proceso disciplinario, pues como hemos expresado, este se infringe tanto al negarse a cumplir con los requerimientos de este Tribunal como los del Procurador General para impedir que se descubra la magnitud de *496los desvíos éticos”. In re Iglesias García, 183 DPR 572, 578 (2011).
Asimismo, el Canon 38, supra, dispone que los abogados deben “esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”. Asimismo, los abogados deben “interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia”. Id.
III
Este largo proceso disciplinario comenzó en 2010 y se ha caracterizado por la falta de cooperación del licenciado Pes-taña Segovia al no ser responsivo a los requerimientos de la Procuradora General y al desatender nuestras órdenes. Como expresamos anteriormente, el 19 de mayo de 2014 le concedimos al licenciado Pestaña Segovia un término de veinte días para que se expresara en torno al informe de la Procuradora General. Le advertimos que se entendería que se allanaba a las recomendaciones allí contenidas si no comparecía. Al día de hoy, el licenciado Pestaña Segovia no ha presentado su contestación a ese informe, por lo que con-cluimos que se allanó a lo allí recomendado por la Procura-dora General. Véase In re Arroyo Ramos, 159 DPR 284, 287 (2003).
Por eso, conforme a la Regla 14(e) de nuestro Regla-mento, supra, procedemos a imponer las sanciones corres-pondientes al licenciado Pestaña Segovia, utilizando como base la queja presentada en su contra, su contestación y el informe de la Procuradora General sin necesidad de trámi-tes ulteriores.
Conforme a la investigación de la Procuradora General, el licenciado Pestaña Segovia admitió que representó al quejoso en un procedimiento ante la Junta y que, debido a *497que no notificó adecuadamente el recurso a todas las partes con interés, el caso fue desestimado y prescribió el término para presentar la apelación. Informe final de la Procuradora General, pág. 11. Encontramos que por esa conducta el li-cenciado Pestaña Segovia incumplió con los Cánones 12 y 18, supra. Igualmente, el licenciado Pestaña Segovia des-atendió las órdenes emitidas por la Junta a los efectos de que llevara a cabo las referidas notificaciones y así evitara el archivo del caso. Esa conducta fue contraria al Canon 9, supra.
En cuanto a si el licenciado Pestaña Segovia mantenía a su cliente informado sobre lo que sucedía en el caso, el que-joso alegó que se enteró de la desestimación de su caso por-que se comunicó directamente con la Junta. Como parte de la investigación realizada por la Procuradora General, el li-cenciado Pestaña Segovia no negó ni rebatió esas alegaciones. Igualmente, al no contestar el informe de la Procuradora General, se allanó a la conclusión de que al no mantener informado a su cliente, no cumplió con el Canon 19, supra. Por eso, determinamos que el licenciado Pestaña Segovia se apartó de lo establecido en este canon.
Durante el proceso de investigación llevado a cabo por la Procuradora General, el licenciado Pestaña Segovia no pre-sentó evidencia alguna acreditando que hubiese devuelto al quejoso los $500 en honorarios que este último le adelantó. Por el contrario, a lo largo de este proceso disciplinario, el letrado ha aceptado en varias ocasiones que no ha reembol-sado ese dinero al quejoso a pesar de que se comprometió a hacerlo.(1) Por eso, concluimos que el licenciado Pestaña Segovia violó el Canon 20, supra, al no reembolsar inmediata-mente los honorarios que le fueron adelantados.
*498Finalmente, el licenciado Pestaña Segovia desatendió los requerimientos de la Procuradora General en múltiples ocasiones. Igualmente sucedió con nuestras órdenes. Esa conducta, en sí misma, constituye una violación a los Cá-nones 9, 35 y 38, supra. Reiteramos que no dudaremos en tomar acción disciplinaria en contra de abogados que rei-teradamente incumplan con términos finales concedidos para contestar nuestras órdenes y los requerimientos de la Procuradora General. Ya hemos expresado que “[b]ajo nin-gún concepto este Tribunal está vedado de auscultar si pro-cede la suspensión de un miembro de nuestra profesión ante un trámite que demuestra un cúmulo de acciones dirigidas a dilatar y entorpecer los procedimientos en contra-vención al Canon 9, supra”. In re Asencio Márquez, 183 DPR 659, 664-665 (2011). Debe quedar claro que, al igual que en este caso, no dudaremos en poner en vigor nuestra advertencia de que un abogado se allana a las recomenda-ciones formuladas por la Procuradora General si no com-parece a expresarse en el término provisto a esos fines.
IV
Por los fundamentos antes expuestos, concluimos que el Ledo. Carmelo Pestaña Segovia violó los Cánones 9,12, 18, 19, 20, 35 y 38 del Código de Ética Profesional, supra.
Según surge del expediente personal del licenciado Pes-taña Segovia, el 12 de marzo de 2010 lo censuramos enér-gicamente por su conducta en otro procedimiento disciplinario. Igualmente, ante una deuda por concepto de fianza notarial, que eventualmente fue subsanada, el 23 de junio de 2009 apercibimos al licenciado Pestaña Segovia que debía cumplir estrictamente con la Ley Notarial. Se-gún hemos expresado anteriormente, ese historial previo es un factor a considerar al imponer una sanción disciplinaria. In re De León Rodríguez, supra, pág. 396.
*499En vista de todo lo anterior, suspendemos al licenciado Pestaña Segovia del ejercicio de la abogacía y la notaría in-mediata e indefinidamente. Le ordenamos devolver al que-joso los honorarios adelantados por servicios no prestados inmediatamente y le imponemos el deber de notificar a todos sus clientes su inhabilidad de seguir representándolos e in-formar oportunamente de su suspensión indefinida a los fo-ros judiciales y administrativos de Puerto Rico. Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con todo lo anterior, dentro del término de treinta días a partir de la notificación de esta Opinión “per curiam” y Sentencia.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Señora Fiol Matta, la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Se-ñor Rivera García no intervienen.

(1) Véanse Informe final de la Procuradora General, pág. 12; Moción informativa de 9 de noviembre de 2010 (“Independientemente de que [sic] la acción que en su momento pueda tomar el Honorable Tribunal Supremo sobre mi conducta profesio-nal, voy a devolver íntegramente los honorarios que me fueron abonados”); Contes-tación a la queja de 5 de abril de 2010, pág. 2 (“Por este medio le informo a ustedes que los honorarios que me fueron pagados estoy dispuesto a devolverlos independien-temente de la acción que ustedes tomar[á]n en su momento contra m[í]”).